
	
		III
		112th CONGRESS
		1st Session
		S. RES. 305
		IN THE SENATE OF THE UNITED STATES
		
			October 21
			 (legislative day, October 20), 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize legal representation in Edward
		  Paul Celestine, Jr. v. Social Security Administration.
	
	
		Whereas, in the case of Edward Paul Celestine, Jr. v.
			 Social Security Administration, No. 4:11–CV–3376, pending in the United States
			 District Court for the Southern District of Texas, the plaintiff has sent
			 subpoenas for testimony and documents to Senator John Cornyn and Senator Kay
			 Bailey Hutchison; and,
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent Members, officers, and employees of
			 the Senate with respect to any subpoena, order, or request for testimony or
			 documents relating to their official responsibilities: Now, therefore, be
			 it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator John Cornyn and Senator Kay Bailey Hutchison in
			 this matter as well as any employee in Senator Cornyn's or Senator Hutchison's
			 offices who may be subpoenaed in this case.
		
